DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers
have been placed of record in the file. It is noted foreign priority has not been perfected since an English language translation of the foreign application has not been filed. 
Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. The effective filing date of the instant application is 19 December 2019.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/14/2022. In the paper of 06/14/2022, Applicant amended claim 1 and newly canceled claim 2. The terminal disclaimer filed on 06/14/2022 over the claims of co-pending US Patent Application Nos. 16/624,782 and 16/624,779 are acknowledged. The submitted terminal disclaimer was approved on 06/14/2022.

Status of the claims
Claims 1, 3-6 and 8-14 are pending. Claims 2 and 7 are canceled. Claims 8-14 are still withdrawn. Claims 1 and 3-6 are still under examination.

Response to Arguments
Withdrawn Objection(s) and/or Rejection(s)
The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code on page 2, 3rd para under Summary is withdrawn in view of the filing of an amended substitute specification on 06/14/2022. The hyperlink and/or other form of browser-executable code are removed in the substitute specification.
The objection to the specification for disclosing sequences in Table 1 that are not identified with the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d) is withdrawn based on the filing of an amended substitute specification on 06/14/2022. Table 1 is amended in the substitute specification.

The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Nafria et al. (2016, Scientific reports, 6(1), pp.1-12) and Garcia-Nafria et al. (2016, Supplementary of the Scientific reports, 6(1), pp.1-12) is withdrawn. A new rejection under 35 U.S.C 103 citing the same cited reference is presented below. Applicant’s argument against Garcia-Nafria et al. are addressed in the section entitled “Arguments” below.

The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (March 17, 2017, BMC biotechnology, 17(1), pp.1-7) is withdrawn. A new rejection under 35 U.S.C 103 citing the same cited reference is presented below. Applicant’s argument against Zeng et al. are addressed in the section entitled “Arguments” below.

The rejection of claims 1-6 under 35 U.S.C. 102(a)(2) as being anticipated by Betts et al. (US 2014/0113332) is withdrawn. A new rejection under 35 U.S.C 103 citing the same cited reference is presented below. Applicant’s argument against Betts et al. are addressed in the section entitled “Arguments” below.

The provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent Application No. 16/624,782 is withdrawn in view of the filing of a terminal disclaimer on 06/14/2022. The terminal disclaimer was approved on 06/14/2022.

The provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 16/624,779 is withdrawn in view of the filing of a terminal disclaimer on 06/14/2022. The terminal disclaimer was approved on 06/14/2022.

Maintained Rejection(s)
The rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over Garcia-Nafria et al. (2016, Scientific reports, 6(1), pp.1-12) in view of Vosberg et al. (1982, Journal of Biological Chemistry, 257(11), pp.6595-6599) and Nelson et al. (WO2011/142861) is maintained.
     The rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over by Zeng et al. (March 17, 2017, BMC biotechnology, 17(1), pp.1-7) in view of Vosberg et al. (1982, Journal of Biological Chemistry, 257(11), pp.6595-6599) and Nelson et al. (WO2011/142861).
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Garcia-Nafria et al. (2016, Scientific reports, 6(1), pp.1-12) in view of Berka et al. (US2006/0292611).
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (March 17, 2017, BMC biotechnology, 17(1), pp.1-7) in view of Berka et al. (US2006/0292611).

Argument(s)
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive as follows. 
Applicant argues that Garcia-Nafria et al. only discloses a primer pair having optimal homologous regions with a Tm of ~47-52°C (i.e. these are the same as the instant random sequences of the instant sequences that are reverse complements) and that Garcia-Nafria et al. discloses targeting binding sequences of the primer pair as having a Tm of 60 °C (see Remarks of 06/14/2022, pg 7, paragraphs below Fig. A).
Applicant argues that Garcia-Nafria et al. is silent on the first specific sequence of a first primer having a TM value of 55-65°C and the second specific sequence of a second primer having a TM value of 55-65°C, and the first primer and the second primer each have a TM value of 65-75°C (see Remarks of 06/14/2022, pg 7, paragraphs below Fig. A).

Applicant is correct that Garcia-Nafria et al. is silent on the subject matter of the first specific sequence of a first primer having a TM value of 55-65°C and the second specific sequence of a second primer having a TM value of 55-65°C, and the first primer and the second primer each have a TM value of 65-75°C.

For an exemplary primer pair (MUT1-F and MUT1-R) taught by Garcia-Nafria et al.:
the 28 bp first specific sequence within MUT1-F primer (the examiner selects an arbitrary concentration of 50 mM), the first specific sequence was determined as having a basic Tm of 61.4 °C under 50 mM Na condition, or a salt adjusted Tm of 70.1 °C under the same conditions (where the claim 1 recites Tm value: 55-65 °C). 
The 9 bp second specific sequence within the MUT1-R second primer (50 mM) was determined as having a basic Tm of 30 °C under 50 mM Na condition, or a salt adjusted Tm of 30 °C under the same conditions (where the claim 1 recites Tm value: 55-65 °C). 
The 19 bp random sequence within MUT1-F first primer (50 mM) and MUT1-R second primer (50 mM) which are reverse complements, were determined as having a basic Tm of 51.1 °C under 50 mM Na condition, or a salt adjusted Tm of 57.5 °C under the same solution conditions.

In conclusion, Garcia-Nafria et al. teaches a pair of primer (e.g. MUT1-F and MUT1-R), wherein each of the primer comprises specific sequences/target binding sequences that either have a Tm value falling between 55 - 65°C; or having a Tm value close enough to the instant 55-65°C. For the latter instance, one of ordinary skill in the art would have expected the primers of Garcia-Nafria with specific sequences having a Tm value close enough to the instant 55-65° to have the properties nearly identical to the properties to the claimed sequences.
 Furthermore, for the limitation of a “random sequence”, the recitation of “random” does not impose any structural limitations of the sequence itself; the “random” sequences of claim 1 are only limited in that they are reverse complements.  And where the claim recites “specific sequence” but there is no recitation of any particular target, the limitations do not server to limit the structure of the claimed primers.
Applicant argues that Zeng et al. teach four primer pairs i.e. (primer set: 1,2; primer set: 5,6; primer set: 2,4; primer set: 7,8); 
Applicant argues that primers 3 and 7 are not a primer pair for a common target sequence, that is, primer 3 binds to the upstream of the insert fragment, while primer 7 binds to the downstream of the acceptor fragment in fact. Thus, in the art, primers 3 and 7 could not be taken as a primer pair anyway, so do primers 4 and 8. As such, Zeng et al. fails to disclose a primer pair with specific sequences direct to upstream and downstream of a common target sequence, as defined in current claim 1.

Applicant further argues that Zeng et al. is silent about the specific Tm values as defined in current claim 1. 

Applicant’s arguments are considered but are not persuasive since Applicant claims do not recite any more structural limitation that correspond to providing two primer sequences wherein each primer have a partial sequence that are reverse complements. Primers 3 and 7 taught by Zeng et al. meets these limitations of claim 1.
Concerning the additional limitations of claims 1 and 3, i.e. the recitation that each of the claimed primer comprises specific sequences/target binding sequences having a Tm value falling between 55 - 65°C; or wherein the Tm value(s) for the first and second primers are 65-75°C, and the specific and /or random sequences of the first and second primers are limited to a specific length, the limitations are acknowledged.
These limitations are not construed as inventive since these limitations are results based parameter of which a skilled artisan would be apprised to select for primers. Differences in length and melting temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such length or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
Furthermore, for the limitation of a “random sequence”, the recitation of “random” does not impose any structural limitations of the sequence itself; the “random” sequences of claim 1 are only limited in that they are reverse complements.  And where the claim recites “specific sequence” but there is no recitation of any particular target, the limitations do not server to limit the structure of the claimed primers.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 1 recites the limitation “the first specific sequence and the second specific sequence each have a TM value of 55 - 65°C, and the first primer and the second primer each have a TM value of 65 - 75 °C”.  
Claim 1 does not further recite a specific sequence or SEQ ID NO: for the first specific sequence and the second specific sequence or the first primer and the second primer. 
The melting temperature value (of a primer pair) relies on many elements including the specific sequence and/or structure of the first strand, the sequence and/or structure of the reverse complement strand and working solution conditions, for example the concentration of the polynucleotide in a solution, the concentration and type of salts in a solution with the polynucleotide (e.g.:  monovalent (sodium, potassium), divalent (magnesium), and polyvalent cations affect the stability of hybridized oligonucleotides), and the presence of other agents such as organic solvents (e.g.:  formamide and dimethyl sulfoxide). 
	The noted Tm limitation is acknowledged but is NOT construed as being a limiting element by the examiner. Any prior art taught primer pairs having sequence(s) and examiner-selected working solutions/conditions so that a Tm value is established to be within or near the claimed Tm range, will be applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Nafria et al. (2016, Scientific reports, 6(1), pp.1-12: previously cited) and Garcia-Nafria et al. (2016, Supplementary of the Scientific reports, 6(1), pp.1-12: previously cited) in view of Vosberg et al. (1982, Journal of Biological Chemistry, 257(11), pp.6595-6599: newly cited) and Nelson et al. (WO2011/142861: previously cited), An et al. (US2003/0050470:newly cited) and Santa Lucia et al. (2007, HumanaPress: pp 3-33: newly cited).

Regarding claim 1, Garicia-Nafria et al. teach a primer pair comprising a first primer and a second primer (see pg 2, Fig. 2e, also reproduced below and pg 4, Supplementary table S1).
Fig. 2(e)

    PNG
    media_image1.png
    210
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    277
    1566
    media_image2.png
    Greyscale

wherein the first primer (e.g. MUT1-F) comprises a first specific sequence (5’-AAGAATGGCATCGGGTACCACTACATCC-‘3) at the 3’ end and a first random sequence (5’-CCAGATCGTGAAGCTATGC-‘3) at the 5’ end.
wherein the second primer (e.g. MUT-1R) comprises a second specific sequence (5’- CCCAGGATG-‘3) at the 3’ end and a second random sequence (5’-GCATAGCTTCACGATCTGG-‘3) at the 5’ end. 
wherein the first specific sequence and the second specific sequence are respectively an upstream primer and a downstream primer for a target sequence, and
the first random sequence (5’-CCAGATCGTGAAGCTA-‘3) and the second random sequence (TAGCTTCACGATCTGG)are reversely complementary.

Regarding claims 1 and 3, Garcia-Nafria et al. teach “in order to avoid primer-dimer formation through overlaps, optimal homologous regions should be designed to be at least 15 bp in length with a Tm of ~47–52 °C (normally resulting in lengths of 15–20 bp) (Fig. 2e)” (see last 5 lines of page 3). Garcia-Nafria et al. teach in Fig. 2(e), target binding sequence has Tm of 60 [Symbol font/0xB0]C.
More specifically, with the use of an online Tm calculator, the 47 bp MUT1-F first primer (50 mM) was determined as having a basic Tm of 71° C under 50 mM Na condition, or a salt adjusted Tm of 82.4 °C under the same conditions (where the claim 1 recites Tm value: 65-75 °C). 
The 28 bp MUT1-R second primer (50 mM) was determined as having a basic Tm of 64.3° C under 50 mM Na condition, or a salt adjusted Tm of 73 °C under the same conditions (where the claim 1 recites Tm value: 65-75 °C). 

The 28 bp first specific sequence within MUT1-F primer (50 mM) was determined as having a basic Tm of 61.4 °C under 50 mM Na condition, or a salt adjusted Tm of 70.1 °C under the same conditions (where the claim 1 recites Tm value: 55-65 °C). 
The 9 bp second specific sequence within the MUT1-R second primer (50 mM) was determined as having a basic Tm of 30 °C under 50 mM Na condition, or a salt adjusted Tm of 30 °C under the same conditions (where the claim 1 recites Tm value: 55-65 °C). 
The 19 bp random sequence within MUT1-F first primer (50 mM) and MUT1-R second primer (50 mM) which are reverse complements, were determined as having a basic Tm of 51.1 °C under 50 mM Na condition, or a salt adjusted Tm of 57.5 °C under the same solution conditions.

Omitted from Garcia-Nafria et al. (claims 1 and 3-5)
Regarding claim 1, Garcia-Nafria et al. does not expressly teach that the Tm of the first and second primer each have a value of 65-75 °C and/or the Tm of the first specific sequence of the first primer and the second specific sequence of the second primer each have a value of 55-65 °C.
Regarding claim 3, Garcia-Nafria et al. does not expressly teach the first random sequence or second random sequence have a length of 15-45 bp and first specific sequence or second specific sequence have a length of 15-30 bp.

Garcia-Nafria et al. do not teach an embodiment of the second specific sequence of MUT1-R primer having a Tm value: 55-65 °C.

Further, regarding claims 4-5, Garcia-Nafria et al. do not meet the limitations of claims 4-5.

An et al. (2003)
Regarding primer and probe design as it pertains to claims 1 and 3, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
Regarding claims 1 and 3, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Regarding claims 4-5, Vosberg et al. teach “Restriction analysis of normal and phosphorothioate DNA with the restriction endonucleases HaeIII, BamHI, HpaII, HindII, AluI, and Taq I showed that the enzymes were inhibited to different degrees depending on which of the nucleotides was replaced by the phosphorothioate. Most significant inhibition was seen throughout with those DNAs which contained a phosphorothioate exactly at the cleavage site. Phosphorothioate substitutions at other positions, but still within the recognition sequences, were, except AluI , not or weakly inhibitory. Phosphorothioate nucleotides not present in the recognition sequences, did not affect at all the fragment patterns. The results show that recognition sequences restriction endonucleases can be selectively protected against cleavage by base-specific introduction of phosphorothioate groups into DNA”.

Regarding claims 4-5, Nelson et al. teach it already a matter to routine practice to have primers with phosphorothiolated bases (pg 6, para [0023]; pg 27, para [0081]; also para [0086]).

Garcia-Nafria et al. does not expressly teach that the Tm of the first and second primer each have a value of 65-75 °C and/or the Tm of the first specific sequence of the first primer and the second specific sequence of the second primer each have a value of 55-65 °C or have a length of 15-30 bp and/or that the first specific sequence of the first primer and the second specific sequence of the second primer each have a length of 15-45 bp.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the invention, to select sequences having the claimed Tm values for the first and second primers and also the claimed Tm values for the specific sequences within the first and second primers as these values have only very small differences from Tm values already taught by Garcia-Nafria or Tm values already known in the prior art of primer design. The claimed Tm values have values that would not be expected to alter the properties of the primers when provided to a reaction. 
Further, the claimed primer lengths are lengths that are expected in primer design according to An and/or SantaLucia and the claimed primer lengths would not be expected to alter the properties of the primers when provided to a reaction.
The statements above are consistent with the Federal Circuit decision in In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) 
“We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” 
It would also have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to further modify each primer of the primer pair composition as taught by Garcia-Nafria et al. by providing one or more phosphorothiolated bases at the 5’ terminal and 3’ terminal sequences of the primer as Vosberg et al. teach the utility of phosphorothiolated base in DNA sequences to promote nuclease resistance.
The ordinary skilled artisan would have had a reasonable expectation of modifying the primers of Garcia-Nafria et al. by introducing thio-modification in a same manner as Nelson et al. who already showed it a matter of routine practice for the introduction of such modifications of primers.
In view of all of the cited teachings of the references, the instant claims 1 and 3-5 are prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Nafria et al. (2016, Scientific reports, 6(1), pp.1-12: previously cited) and Garcia-Nafria et al. (2016, Supplementary of the Scientific reports, 6(1), pp.1-12: previously cited) in view of Berka et al. (US2006/0292611).

The teachings of Garcia-Nafria et al. as it pertains to claim 1 are set forth above.

Garcia-Nafria et al. do not meet the limitation of claim 6.

Regarding claim 6, Berka et al. teach the routine and conventional use to provide a 5’ phosphorylation modification to a DNA sequence (para [0184]) so as to modify the sequence into a ligation site.

It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the 5’ end of each primer of the primer pair composition as taught by Garcia-Nafria et al. by providing a kinase and other elements in a manner as taught by Berka et al. for the purpose of converting the 5’ end of the primer(s) further into an end suitable for ligation.
The ordinary skilled artisan would have had a reasonable expectation of success at such 5’ end modification since the modification involves using known elements and protocols for predictable results.
In view of all of the cited teachings and suggestions above, the instant claim 6 is prima facie obvious.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (March 17, 2017, BMC biotechnology, 17(1), pp.1-7: previously cited) in view of Vosberg et al. (1982, Journal of Biological Chemistry, 257(11), pp.6595-6599: previously cited), Nelson et al. (WO2011/142861: previously cited), An et al. (US2003/0050470: newly cited) and Santa Lucia et al. (2007, HumanaPress: pp 3-33: newly cited).

Regarding claim 1, Zeng et al. teach in Fig. 1 on page 2, a primer pair comprising a first primer and a second primer (see Fig. A below, Fig. A is a partial illustration from Fig. 1 and is reproduced), 
Fig. A

    PNG
    media_image3.png
    118
    108
    media_image3.png
    Greyscale

Zeng et al. teach in Fig. A wherein the first primer comprises a first specific sequence and a first random sequence, and the second primer comprises a second specific sequence and a second random sequence; and wherein the first specific sequence and the second specific sequence are respectively an upstream primer and a downstream primer for a target sequence, and the first random sequence and the second random sequence are reversely complementary (see pg 2, Fig. 1).
Fig. 1

    PNG
    media_image4.png
    563
    704
    media_image4.png
    Greyscale


Zeng et al. do not meet all of the limitations of claims 1, 3-5.

An et al. (2003)
Regarding primer and probe design as it pertains to claims 1 and 3, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
Regarding claims 1 and 3, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.
Regarding claims 4-5, Vosberg et al. teach “Restriction analysis of normal and phosphorothioate DNA with the restriction endonucleases HaeIII, BamHI, HpaII, HindII, AluI, and Taq I showed that the enzymes were inhibited to different degrees depending on which of the nucleotides was replaced by the phosphorothioate. Most significant inhibition was seen throughout with those DNAs which contained a phosphorothioate exactly at the cleavage site. Phosphorothioate substitutions at other positions, but still within the recognition sequences, were, except AluI , not or weakly inhibitory. Phosphorothioate nucleotides not present in the recognition sequences, did not affect at all the fragment patterns. The results show that recognition sequences restriction endonucleases can be selectively protected against cleavage by base-specific introduction of phosphorothioate groups into DNA”.

Regarding claims 4-5, Nelson et al. teach it already a matter to routine practice to have primers with phosphorothiolated bases (pg 6, para [0023]; pg 27, para [0081]; also para [0086]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the invention, to select sequences having the claimed Tm values for the first and second primers and also the claimed Tm values for the specific sequences within the first and second primers as these values have only very small differences from Tm values already known in the prior art of primer design. 
The claimed Tm values are values that would not be expected to alter the properties of the primers when provided to a reaction. 
Further, the claimed primer lengths are lengths that are expected in primer design according to An and/or SantaLucia and the claimed primer lengths would not be expected to alter the properties of the primers when provided to a reaction.
The statement above is consistent with the Federal Circuit decision in In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) 
“We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” 
It would also have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify each primer of the primer pair composition as taught by Zeng et al. by providing one or more phosphorothiolated bases at the 5’ terminal end and 3’ terminal sequences of the primers of Zeng et al. as Vosberg et al. teach the utility of phosphorothiolated base in DNA sequences to promote nuclease resistance.
The ordinary skilled artisan would have had a reasonable expectation of modifying the primers of Zeng et al. by introducing thio-modification in a same manner as Nelson et al. who already showed it a matter of routine practice for the introduction of such modifications of primers.
In view of all of the cited teachings of the references, the instant claims 1 and 3-5 are prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (March 17, 2017, BMC biotechnology, 17(1), pp.1-7: previously cited) in view of Berka et al. (US2006/0292611).

The teachings of Zeng et al. as it pertains to claim 1 are set forth above.

Zeng et al. do not meet the limitation of claim 6.

Regarding claim 6, Berka et al. teach the routine and conventional use to provide a 5’ phosphorylation modification to a DNA sequence (para [0184]) so as to modify the sequence into a ligation site.

It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify each primer of the primer pair composition as taught by Zeng et al. by providing a kinase and other elements in a manner as taught by Berka et al. for the purpose of converting the 5’ end of the primer(s) further into an end suitable for ligation.
The ordinary skilled artisan would have had a reasonable expectation of success at such 5’ end modification since the modification involves using known elements and protocols for predictable results.
In view of all of the cited teachings and suggestions above, the instant claim 6 is prima facie obvious.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 2014/0113332: previously cited).
	Regarding claim 1, Betts et al. teach a PCR primer pair of claim 1, comprising a first primer and
a second primer, wherein the first primer comprises a first specific sequence at 3’ end of the primer, a first random sequence (arbitrary (random) sequence) at 5’end, and the second primer comprises a second specific sequence at 3’ end, a second random sequence (arbitrary (random) sequence) at 5’ end of the second primer, wherein the first specific sequence and the second specific sequence are respectively an upstream primer and a downstream primer for a target sequence, and the first random sequence and the second random sequence are reversely reverse complementary (para [0046]-[0050]).
	
	Regarding claims 1 and 3, Betts et al teach that first and second specific sequences have a TM value of 55-65 [Symbol font/0xB0]C and primer TM value of 65-75 [Symbol font/0xB0]C the first random sequence and the second random sequence each have a length of 15-45 bp, and the first specific sequence and the second specific sequence each have a length of 15-30 bp (para [0040], [0032]-[0033]).
	
	Regarding claims 4-6, Betts et al teach that the 1-5 bases from each of the 5’ end and the 3’ end of the first primer are respectively subjected to thio-modification, and the 1-5 bases from each of the 5’ end and the 3’ end of the second primer are respectively subjected to thio-modification, wherein the thio-modification is selected from phosphorothioate modification, methyl-sulfate modification and peptide nucleic acid modification (para [0032]-[0035]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the invention, to select sequences with the claimed Tm values for the first and second primers and also the claimed Tm values for the specific sequences within the first and second primers as these values have only very small differences from Tm values already known in the prior art of primer design. 
The claimed Tm values are values that would not be expected to alter the properties of the primers when provided to a reaction. 
Further, the claimed primer lengths are lengths that are expected in primer design according to An and/or SantaLucia and the claimed primer lengths would not be expected to alter the properties of the primers when provided to a reaction.
The statement above is consistent with the Federal Circuit decision in In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) 
“We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” 
In view of all of the cited teachings of the references, the instant claims 1 and 3-6 are prima facie obvious.

Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 29, 2022